IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-20171
                         Summary Calendar



     UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

          versus


     NAYEL ELOURI,

                                         Defendant-Appellant.




          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-01-CR-248-1


                         February 26, 2003

Before GARWOOD, JOLLY and SMITH, Circuit Judges.

PER CURIAM:*

     Nayel Elouri appeals his sentence following a guilty plea to

conspiring to traffic in counterfeit motion pictures and other

audiovisual works in violation of 18 U.S.C. § 371, 2318.     Elouri

argues that the district court erred in finding that he occupied an

aggravating role in the offense warranting a three-level increase



     *
      Pursuant to 5TH CIR. R.47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
in his offense level pursuant to U.S.S.G. § 3B1.1(b).             The district

court did not clearly err in determining that Elouri qualified for

an aggravating-role-in-the-offense adjustment.           United States v.

Miranda, 248 F.3d 434, 446 (5th Cir. 2001), cert. denied, 534 U.S.

980, 1086 (2002).     Nor did the court clearly err in refusing to

grant a reduction in Elouri’s offense level pursuant to U.S.S.G. §

3B1.2.    See Burton v. United States, 237 F.3d 490, 503 (5th Cir.

2000).

       Elouri argues that the district court erred in awarding

$136,050 in restitution to the Motion Picture Association of

America (MPA) pursuant to the Victim and Witness Protection Act, 18

U.S.C. §§ 3663, 3663A (the VWPA).         Elouri argues that the MPA is

not a “victim” of his offense for purposes of 18 U.S.C. § 3663A

because the MPA is an industry trade association.             This argument

was not adequately raised below. Elouri has not demonstrated plain

error with respect to this argument.         See United States v. Greer,

137 F.3d 247, 252 (5th Cir. 1998); 18 U.S.C. § 3663A(a)(2).

       Elouri argues that judicial estoppel should bar the Government

from   maintaining   the   position   that   the   MPA   is   a    victim   for

restitution purposes. Because Elouri has not demonstrated that the

Government’s position is clearly inconsistent with its position in

another case, the district court did not abuse its discretion in

refusing to invoke the doctrine of judicial estoppel.               See IN re

Coastal Plains, Inc., 179 F.3d 197, 205-06 (5th Cir. 1999); Ergo


                                      2
Science, Inc. v. Martin, 73 F.3d 595, 598 (5th Cir. 1996).

     Elouri argues that the district court erred in ordering as a

special condition of supervised release that he provide financial

information to the probation officer. Because the court imposed an

order   of   restitution,   the   special   condition   was   proper   and

consistent    with   the   Sentencing   Guidelines.     See   U.S.S.G.   §

5D1.3(d)(3), p.s.; see United States v. Ismoila, 100 F.3d 380, 394

(5th Cir. 1996).

     AFFIRMED.




                                    3